Citation Nr: 0806980	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-33 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 40 
percent, for lumbar spondylosis with degenerative disc 
disease.  

2.  Entitlement to an effective date, prior to March 14, 
2005, for a rating in excess of 20 percent, for cervical 
spondylosis with degenerative osteoarthritis and disc 
disease.  

3.  Evaluation of cervical spondylosis with degenerative 
osteoarthritis and disc disease, currently rated as 30 
percent disabling.  

4.  Entitlement to an initial evaluation, in excess of 10 
percent, for left lower extremity radiculopathy.  

5.  Entitlement to an effective date, prior to June 30, 2004, 
for a grant of a total disability rating based on individual 
unemployability (TDIU).  

6.  Entitlement to an effective date, prior to June 30, 2004, 
for a grant of Basic Eligibility to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Richard A. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1976 to June 
1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The agency of original jurisdiction (AOJ) established service 
connection for cervical spondylosis with degenerative 
osteoarthritis and disc disease in a February 2005 rating 
decision, and a 20 percent rating was assigned from June 30, 
2004.  By rating decision dated in June 2005, a 30 percent 
disability evaluation was assigned for the cervical spine 
disability, from March 14, 2005.  The Board notes that since 
the increase to 30 percent from March 14, 2005, did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The issues of entitlement to an effective date, prior to June 
30, 2004, for a grant of a TDIU, and entitlement to an 
effective date, prior to June 30, 2004, for a grant of DEA 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's entire thoracolumbar spine is not 
unfavorably ankylosed and there are no incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

2.  There has been no significant change in the appellant's 
cervical spine disability.  

3.  The entire cervical spine is not unfavorably ankylosed 
and there are no incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

4.  Left lower extremity radiculopathy is mild.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5243.

2. The criteria for a uniform 30 percent evaluation for a 
cervical spine disability have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5237, 5243.

3.  The criteria for an evaluation in excess of 30 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5237, 5243.

4.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity radiculopathy have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case  can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to 


a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

With respect to these initial rating claims, the appellant 
was also sent a letter regarding the appropriate disability 
rating or effective date to be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
distinguished from Vazquez-Flores v. Peake, __ Vet. App. __ 
No. 05-0355 (Jan. 30, 2008), which applies to claims for an 
increased rating.

The VCAA letter pertained to the issue of service connection.  
The matter of the proper effective date is a "downstream" 
issue, i.e., an issue relating to the claim but arising after 
the beginning of the claims process.  With regard to that 
issue, VA has taken the proper action in accordance with 38 
U.S.C.A. § 5104.
Criteria

Lumbosacral or cervical strain is rated under Diagnostic Code 
5237.  Intervertebral disc syndrome is rated under Diagnostic 
Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is appealing the original assignment of 
disability evaluations following awards of service connection 
in February 2005, for a lumbar spine disability, a cervical 
spine disability, and left lower extremity radiculopathy 
related to the lumbar spine disability.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In regard to the lumbar spine disability and 
associated left lower extremity radiculopathy, the Board 
notes that a January 2006 rating decision reflects that a 40 
percent evaluation has been assigned for lumbar spondylosis 
with degenerative disc disease and a 10 percent evaluation 
has been assigned for left lower extremity radiculopathy, for 
the entire period.  Accordingly, as to those issues, the 
questions are whether a rating in excess of 40 percent is 
warranted for the lumbar spine disability and whether a 
rating in excess of 10 percent is warranted for left lower 
extremity radiculopathy, at any time during the appeal 
period.  

In regard to the cervical spine disability, the AOJ has 
effectively assigned a staged rating, with a 20 percent 
rating in effect from June 30, 2004, and a 30 percent rating 
assigned from March 14, 2005.  We conclude that none of the 
disorders have significantly changed and that uniform ratings 
are appropriate for the lumbar and cervical spine 
disabilities and for left lower extremity radiculopathy.  The 
Board notes that in regard to the cervical spine disability, 
we are simply unable to determine that the appellant became 
worse on the day of the April 2005 VA examination, and thus 
finds that a uniform 30 percent evaluation for the cervical 
spine disability is appropriate.  

The Board finds that a rating in excess of 40 percent is not 
warranted for the lumbar spine disability, a rating in excess 
of 30 percent is not warranted for the cervical spine 
disability, and a rating in excess of 10 percent is not 
warranted for left lower extremity radiculopathy.  In this 
case, the evidence establishes severe limitation of motion of 
the back and neck with additional functional loss due to such 
factors as pain, fatigue, and weakness.  The evidence also 
establishes, however, that, with regard to the back, the 
entire spine and/or thoracolumbar spine is not unfavorably 
anklyosed, and that in regard to the neck, the entire 
cervical spine is not unfavorably ankylosed.  The evidence 
shows that neither the lumbar spine nor the cervical spine is 
fixated in flexion or extension.  

In regard to actual limitation of motion of the back, on VA 
examination in December 2004, forward flexion of the 
thoracolumbar spine was to 20 degrees.  The appellant was 
able to extend the thoracolumbar spine to 10 degrees.  
Lateral flexion was to 20 degrees, bilaterally, and rotation 
was to 20 degrees, bilaterally.  While posterior extension of 
the back could not be performed on VA examination in April 
2005 due to pain on motion, the appellant was able to forward 
flex to 10 degrees, and lateral flexion and rotation were to 
5 degrees in both directions.  The examiner noted that the 
musculature of the back was strong, noting no postural 
abnormalities or any fixed deformities.  

As for the neck, on VA examination in December 2004, forward 
flexion was to approximately 30 degrees with extension to 10 
degrees.  Lateral flexion was to 25 degrees, bilaterally.  He 
had rotation to 20 degrees, bilaterally, and extension was to 
10 degrees.  Lateral flexion was to 20 degrees, and bilateral 
rotation was to 20 degrees.  On VA examination in April 2005, 
forward flexion of the cervical spine was to five degrees 
with posterior extension to 5 degrees.  Lateral flexion was 
to 5 degrees in both directions, and lateral rotation was to 
15 degrees in both directions.  The Board notes that while 
the musculature of the neck was noted to be somewhat 
weakened, no postural abnormalities and no fixed deformities 
were noted.  

Thus, as noted, while the evidence shows that there is 
significant limited motion of the thoracolumbar and cervical 
spine, neither are unfavorably anklyosed.  Thus, the criteria 
for a rating excess of 40 percent for the back and the rating 
criteria for a rating in excess of 30 percent for the neck 
have not been met.  As noted, the evidence reflects pain, 
fatigue, and weakness on motion and the Board finds that the 
currently assigned 40 percent disability rating for the 
lumbar spine disability and the 30 percent disability rating 
assigned for the cervical spine adequately compensates him 
for his pain and functional loss in this case.  Consequently, 
higher ratings are not warranted based on the General Rating 
Formula.  

With regard to the criteria for intervertebral disc syndrome, 
the examination reports do not show incapacitating episodes 
having a total duration of four to six weeks or more.  On VA 
examination in December 2004, it was noted that no time had 
been missed from work due to his neck problems.  In addition, 
while functional impairment with increased activity was noted 
to be alleviated by bed rest, an episode was noted to last, 
at most, a day.  Significantly, on VA examination in April 
2005, the appellant specifically denied having any 
incapacitating episodes in association with the back or neck 
disabilities during the previous year.  As such, a rating in 
excess of 40 percent for the lumbar spine disability and a 
rating in excess of 30 percent for the cervical spine 
disability is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.

The Board notes that the appellant is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise, such as the degree of impairment in this 
case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) 
(lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board has accorded more 
probative value to the objective medical evidence as to the 
degree of impairment.  The Board notes that the examiners 
reviewed the claims file and provided detailed reports.  As 
noted, the competent evidence establishes severely limited 
motion of the spine with additional functional impairment.  
Such findings, however, do not meet the schedular criteria 
for a higher rating for either the lumbar spine or the 
cervical spine disability.  The Board notes that while both 
an antalgic gait and the use of assistive devices for 
ambulation were noted on VA examination in April 2005, the 
evidence establishes that the entire spine is not fixed in 
flexion or extension and that the cervical spine is not 
unfavorably ankylosed.  

In regard to neurologic impairment, initially, the Board 
notes that service connection has been established only for 
neurologic impairment of the left lower extremity.  To the 
extent that the appellant has asserted radiation into the 
right lower extremity, the Board notes that the appellant 
failed to report for a scheduled VA peripheral nerves 
examination in November 2005, and in a January 2006 rating 
decision, service connection for right lower extremity 
radiculopathy was denied.  Regardless, the December 2004 VA 
examination specifically notes that the appellant's 
complaints only involved radiculopathy into the left lower 
extremity, and the diagnosis on VA examination in April 2005 
was degenerative disease and disc protrusions in the lumbar 
spine causing radiculopathy symptoms involving the left lower 
extremity.  In addition, while the December 2004 VA 
examination reflects complaints of numbness in the hands and 
radiating symptoms into the upper extremities from the neck, 
on VA examination in April 2005, the appellant specifically 
denied having radiating symptoms in the upper extremities.  
Regardless, there is no competent evidence relating any 
neurologic impairment of the upper extremities or right lower 
extremity to the service-connected back or neck disability.  
The Board notes that a November 2004 VA treatment record 
notes numbness of the hands was of unknown etiology.  The 
Board finds that there is no competent evidence establishing 
that the appellant has radiculopathy in the upper extremities 
or right lower extremity related to the lumbar or cervical 
spine disabilities.  


As to the evaluation of the left lower extremity, the Board 
notes that the AOJ has assigned a 10 percent disability 
rating for radiculopathy of the left lower extremity under 
Diagnosis tic Code 8520, reflecting mild impairment.  The 
Board finds that a higher rating is not warranted.  

As noted, the appellant is competent to report his symptoms.  
See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, however, the Board has accorded more probative value to 
the competent medical evidence as to the degree of impairment 
due to such symptoms.  In that regard, the April 2005 VA 
examiner specifically stated that sensation was only slightly 
decreased in the left lower extremity with light touch, pin 
prick, and monofilament examination.  Such findings are not 
inconsistent with those reported on VA in examination in 
December 2004, to include a notation of mild discrimination 
insensitivity to the feet.  Thus, the Board finds that the 
competent evidence establishes that the degree of impairment 
due to left lower extremity radiculopathy is no more than 
mild.  Accordingly, a rating in excess of 10 percent for left 
lower extremity radiculopathy is not warranted.  

To the extent that difficulty with ambulation, an antalagic 
gait, and use of assistive devices were noted on VA 
examination in April 2005, such has not been attributed to 
left lower extremity weakness.  The Board notes that the 
April 2005 VA examination report shows diagnoses to include 
degenerative joint disease of the right knee, with an old 
post-traumatic deformity involving the left knee.  The 
appellant is not service connected for knee disabilities, and 
service connection for a left leg disorder was denied in a 
June 2005 rating decision.  Regardless of the cause of 
ambulation difficulties, the April 2005 VA examiner has 
specifically reported that the degree of impairment due to 
left lower extremity radiculopathy was slight.  Consequently, 
the criteria for a higher rating for left lower extremity 
radiculopathy under Diagnostic Code 8520 have not been met.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 




and 4, whether or not they have been raised by the appellant 
or his representative, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In this case, the Board finds no 
other provision upon which to assign a higher rating for the 
lumbar spine disability, the cervical spine disability, or 
left lower extremity radiculopathy.  

The preponderance of the evidence is against a rating in 
excess of 40 percent for the appellant's lumbar spine 
disability and against a rating in excess of 10 percent for 
left lower extremity radiculopathy and there is no doubt to 
be resolved.  Consequently, the benefits sought on appeal in 
regard to those issues are denied.  The evidence is in favor 
of a uniform 30 percent rating for the cervical spine 
disability.  Consequently, the benefits sought on appeal in 
regard to the cervical spine are, in part, granted.  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for a cervical spine disability.  Consequently, 
the benefits sought on appeal in that regard are denied.

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  On VA examination in December 2004, it was noted 
that he worked as an advisor in a program for recovering 
substance addicts, that it was a nonphysical type of work, 
and that he had not missed any work or had any problems with 
work secondary to his neck problems.  It was noted that he 
was able to drive for an hour before having to stop and 
stretch.  No surgeries to the back were noted.  In addition, 
while the April 2005 VA examiner noted that the appellant had 
not worked since 2002, essentially due to neck and back pain, 
the April 2005 VA psychiatric examiner specifically noted 
that social and occupational functioning difficulties were 
more likely due to depression and substance abuse.  The Board 
notes that a total disability rating based on individual 
unemployability has been granted.  




ORDER

An evaluation in excess of 40 percent for lumbar spondylosis 
with degenerative disc disease is denied.  

A uniform 30 percent rating for cervical spondylosis with 
degenerative osteoarthritis and disc disease is granted 
throughout the appeal period, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 30 percent for cervical 
spondylosis with degenerative osteoarthritis and disc disease 
is denied.  

An evaluation in excess of 10 percent for left lower 
extremity radiculopathy is denied.  


REMAND

In a June 2005 rating decision, the AOJ granted a TDIU and 
Dependents' Educational Assistance, from March 14, 2005.  The 
appellant filed a notice of disagreement with the effective 
date assigned for the grant of a TDIU and Dependents' 
Educational Assistance in June 2005.  In a January 2006 
rating decision, and based on a finding of clear and 
unmistakable error, the AOJ assigned an effective date of 
June 30, 2004 for the grant of a TDIU and Dependents' 
Educational Assistance.  While the AOJ advised the appellant 
that the effective dates assigned for a TDIU and Dependents' 
Educational Assistance represented a full grant of the 
benefits sought, the Board notes that the filing of a notice 
of disagreement confers jurisdiction on the Board, and the 
next step is for the AOJ to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ has 
not issued a statement of the case, in regard to the June 
2005 notice of disagreement as to the effective date assigned 
for a TDIU and Dependents' Educational Assistance.  The Board 
notes that after a statement of the case is issued, the 
appellant must submit a timely substantive appeal in order 
for these issues to be perfected for appeal to the Board.  38 
U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case in regard to an effective date, prior 
to June 30, 2004, for the grant of a TDIU 
and Dependents' Educational Assistance.  
The appellant should be afforded an 
appropriate opportunity to respond to the 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


